SEPARATE OPINION.
FARRINGTON and STURGIS, JJ.
— We concur in the foregoing opinion, except as to the last paragraph and think that the verdict of the jury is excessive and that plaintiff should be required to remit the actual damages to an amount not exceeding $500.
*468As stated, the trial court set aside the first verdict allowing $500 actual and $500 punitive damages as being excessive. It was stated at' the argument that the trial judge refused to set aside the present verdict, though larger than the first one, on the ground that in setting aside the first verdict as being excessive he did so because it was against the weight of the evidence as to the amount and that the trial court was not allowed to grant a new trial a second time because the verdict is against the weight of the evidence. By reference to Chouquette v. So. E. R. Co., 152 Mo. 257, 266, 53 S. W. 897, and cases there cited, it is held that in setting aside a verdict because of being excessive or inadequate the court does not necessarily do so because against the weight of the evidence, but because the verdict is the result of passion or prejudice, or misconduct of the jury.
The two trials were only a few months apart. The evidence as to plaintiff’s injuries is practically the same on the second trial as on the first. There is nothing in the evidence to show any new developments in the injuries, or any reason whatever for saying that the injuries were worse at the second trial than at the first. The plaintiff had received no medical attention or examination during the interval. The two physicians who testified had the same knowledge of bis injuries at the first trial as at the second. Neither plaintiff nor his father claimed that any new symptoms had developed or that he was in any worse condition during the last two or three months than he was before. The physician who first examined him and dressed his wound testified positively that he made a careful examination and that the wound was only a flesh wound and no injury to the skull or brain resulted. The other physician dressed his wound four or five times, found nothing to indicate that it was more than a flesh wound, said that it healed rapidly and after ten days or two weeks the plaintiff received no medical attention wnat*469ever. The blow did not knock plaintiff down and he stood around the depot four or five minutes, walked out the door alone and then went with a companion up town to have the wound dressed. He returned to the train and went home without any assistance. There is no claim for loss of wages. The injury occurred in July and the plaintiff helped in gathering the cotton crop in September and October, and then attended school during the winter. He increased in weight from the time of his injury to the second trial, about eight months, some thirteen or fourteen pounds. The trial court did not submit the case on the measure of damages so as to allow the jury to find anything for permanent injury or future pain or suffering. This was correct because the evidence did not justify any such submission. The case was correctly tried on the theory that whatever injuries plaintiff had received were cured and that his pain and suffering was in the past.